Citation Nr: 0918720	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-33 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for lumbar 
spasms of the erector spinal muscles. 

2. Entitlement to an effective date earlier than November 30, 
2004, for the assignment of a 10 percent rating for lumbar 
spasms of the erector spinal muscles. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1947 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which, in pertinent part, 
granted a 10 percent rating for lumbar spasms of the erector 
muscles, effective November 30, 2004.  Subsequently, the 
Board remanded this matter to the RO for additional 
development in June 2008.

In April 2008, the Veteran and his spouse testified during a 
video conference Board hearing before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
of record.

The issue of an increased rating for the Veteran's lumbar 
spasms of the erector spinal muscles is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant, if further action is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished. 

2.  The Veteran's claim for an increased rating for lumbar 
spasms of the erector spinal muscles was received on November 
30, 2004; there is no evidence of any earlier formal or 
informal claim and no factually ascertainable evidence of an 
increase within the year prior to that claim being received 
by VA.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 30, 
2004, for the assignment of a 10 percent rating for lumbar 
spasms of the erector spinal muscles have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
in this case.  The Veteran's claim for an earlier effective 
date for a 10 percent for lumbar spasms of the erector spinal 
muscles was received in March 2006.  In correspondence dated 
in March 2006 and June 2008, he was notified of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, and the Veteran's duties in 
obtaining information and evidence to substantiate his claim 
were identified.  A statement the case was issued in August 
2006 and a supplemental statement of the case was issued in 
October 2008.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the March 2006 letter.  The Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), provided 
additional guidance regarding the notice required in claims 
involving increased ratings.  Notice as to this matter was 
provided in the June 2008 correspondence.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the Veteran.

Earlier Effective Date - Laws and Regulations

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2). 

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.151(a) (2008).  VA regulations also provide 
that the terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2008).

Factual Background and Analysis

According to the evidence of record, the Veteran was granted 
service connection for lumbar spasms of the erector spinal 
muscles in a May 1954 rating decision.  He was awarded a non-
compensable or 0 percent disability rating, effective April 
1, 1954.  The Veteran was notified of the decision in 
correspondence dated June 9, 1954 and did not appeal the 
disability rating awarded.  The Veteran's service 
representative requested a rerating in December 1954 and the 
RO denied an increased rating in a February 1955 rating 
decision.  Though notified of this decision in a March 23, 
1955 letter, the Veteran did not appeal the decision.

According to the evidence of record, the Veteran first 
requested an increased rating for his service-connected 
lumbar spasms of the erector spinal muscles in a claim 
received by VA on November 30, 2004.  The Veteran wrote that 
he wanted to reopen his claim for back problems because since 
his original claim it had become difficult to do a great deal 
of normal things.  He also raised other claims not related to 
this issue, but never mentioned, as he now contends, that he 
had requested an increase in 1969 and that missing papers 
were now being inserted into the claims file.  Indeed, on 
November 18, 2004, VA stamp dated as received what was 
described as a Xerox copy of the Veteran's DD Form 214 which 
had been filed in the Sumter County Courthouse or the county 
veterans affairs office on February 14, 1969.  There are no 
other documents dated in 1969 found within the Veteran's 
claims file.

In the April 2005 rating decision under appeal, the RO 
increased from noncompensable to 10 percent the disability 
rating, effective November 30, 2004.  

During his April 2008 Board hearing, the Veteran testified 
that in 1969 he applied for an increased disability rating at 
the courthouse and that the office of his then VA 
representative had moved.  He said that the claim was found 
in a drawer at the Sumter County courthouse recently which he 
then submitted to the VA.  However, under questioning the 
Veteran said that the copy he had in his briefcase was of the 
DD214 form and was not a copy of a VA application form for 
veterans' benefits.  (See transcript at pp. 9-11).  

Within a year of the Veteran's claim for an increased rating 
on November 30, 2004, VA had not received correspondence from 
a Member of Congress or the Veteran requesting compensation 
for his back disorder.  The record does not demonstrate that 
the Veteran made an earlier application to increase from 
noncompensable to 10 percent his rating for this service-
connected back disorder.  There is no evidence in the record 
of any informal claim for an increased rating being received 
by VA in the year before November 30, 2004.

In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
the veteran sought earlier effective dates for various 
benefits, by attempting to overcome final unappealed rating 
determinations dated years earlier.  The United States Court 
of Appeals for Veterans Claims held that a final decision of 
the Secretary was subject to revision only on the grounds of 
clear and unmistakable error, or upon the presentation of new 
and material evidence to reopen.  However, because the proper 
effective date for an award based on a claim to reopen can be 
no earlier than the date on which that claim was received, 
only a request for revision based on CUE could result in the 
assignment of an earlier effective date for the appellant's 
awards.  The Court concluded that there was no proper claim, 
and dismissed the case.

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date for a 10 percent 
rating for lumbar spasms of the erector spinal muscles is not 
merited.  The evidence shows notice of the February 1955 
rating decision was mailed to the veteran at his address of 
record.  The veteran is considered to have been adequately 
notified and there is no evidence of a timely notice of 
disagreement from that determination.  There have been no 
specific claims, nor is there any indication by the record, 
that the prior rating action should be revised due to clear 
and unmistakable error.  Applying the holding in Rudd to the 
facts of this case, the Board finds that the veteran did not 
timely appeal the rating action February 1955 and that 
decision became final.  He has not raised the issue of CUE in 
that rating action.  Therefore, this claim is not proper.


ORDER

Entitlement to an effective date earlier than November 30, 
2004, for the assignment of a 10 percent rating for lumbar 
spasms of the erector spinal muscles, is denied.


REMAND

As noted above, the VCAA is applicable to the Veteran's claim 
for a rating in excess of 10 percent for lumbar spasms of the 
erector spinal muscles and he received notice of the duties 
to assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in December 
2004, March 2006, and June 2008.  VA must make reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Assistance shall 
include obtaining a medical examination or opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that in its June 2008 remand, it had 
requested another VA orthopedic examination to ascertain the 
current nature and extent of the Veteran's service-connected 
lumbar spasms of the erector spinal muscles disability in 
terms of the relevant rating criteria, including range of 
motion studies.  The August 2008 VA examiner noted a somewhat 
limited examination as the Veteran had difficulty getting 
onto the examination table, was unable to lie flat upon it, 
and all his motion appeared tremulous.  He reported that the 
Veteran fell while attempting to carry out range of motion 
testing in flexion and complained of markedly increased pain.  
The examiner determined that he was unable to continue the 
remainder of the range of motion examination because of the 
Veteran's complaints of pain and balance problems.  
Apparently, no X-ray studies were undertaken.  The examiner 
noted a diagnosis of lumbar spondylosis and lumbar 
degenerative disc disease with clinical evidence of a right 
lumbar radiculopathy.  

The Board notes that an October 2008 rating action granted 
service connection for right lumbar radiculopathy and awarded 
a 10 percent disability rating, effective August 15, 2008.  
However, for purposes of the Veteran's claim for an increased 
rating for his service-connected lumbar spasms  of the 
erector spinal muscles disability, the August 2008 
examination is inadequate due to difficulties in evaluating 
the Veteran.  Therefore, on remand the AMC/RO should schedule 
the Veteran for another orthopedic examination in order to 
provide the rating agency with the proper contemporary 
medical data on which to base a rating decision, including 
range of motion and X-ray studies of the spine to determine 
the presence of any ankylosis.  The Board notes that the 
Veteran is a retired chiropractor and a medical professional 
for more than 40 years.  On remand, the Board urges the 
Veteran to cooperate with another VA examination so that VA 
may properly consider his increased rating claim.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the Veteran's claim.  The claims file reflects that the 
Veteran has received medical treatment from clinics and a 
hospital associated with the Columbia, South Carolina VA 
Medical Center ("VAMC"); however, as the claims file only 
includes records from those facilities dated up to May 2006, 
any additional records from those facilities should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran 
for his back disorder and whose records 
are not found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
this disorder from the hospital or 
clinics associated with the Columbia, 
South Carolina VAMC, from May 2006 to the 
present.  After the Veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
file should be obtained and associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
Veteran should be afforded a VA 
orthopedic examination by a physician to 
ascertain the current nature and extent 
of his service connected lumbar spasms of 
the erector spinal muscles disorder in 
terms of the relevant rating criteria.  
All indicated tests and studies are to be 
performed, to include X-ray studies to 
determine whether the spine is ankylosed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Spine Examination, revised on April 20, 
2009.  

All clinical findings should be reported 
in detail.  Sustainable reasons and bases 
are to be provided with any opinion 
rendered.  The examiner, in undertaking a 
range of motion study is to indicate 
whether, because of age, body habitus, 
neurologic disease, or other factors not 
the result of disease or injury of the 
spine, the range of motion of the spine 
in the Veteran should be considered 
normal, even though it does not conform 
to the normal range of motion.  If such 
is the case, the physician must supply an 
explanation, as to why, in the examiner's 
assessment, that the range of motion is 
normal for the Veteran. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination and informed that 
it is imperative that he cooperate with 
the scheduled examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to a rating in 
excess of 10 percent for lumbar spasms of 
the erector spinal muscles should be 
reviewed.  If any benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


